DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ground engaging traction drive system” in Claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 6,132,163) in view of Azure et al. (US 7,980,569).
Andrews discloses;
Claim 1. A compact utility loader, which comprises: (a) a frame (10) carrying a prime mover (implicitly disclosed); (b) a powered, ground engaging traction drive system (12 and 14) carried by the frame to self- propel the frame; (c) a control console carrying controls (Col. 5, Ln. 37-41) that are manipulated to operate the loader; (d) a loader arm (18) having a front end that carries an outdoor work operation tool (16); (e) an actuator (46) for lifting and lowering the loader arm relative to the frame; and (f) a first pivotal connecting arm (26) and a second pivotal connecting arm (28) for supporting the loader arm for movement between a lowered position and a raised position, the connecting arms extending in a fore-and-aft direction relative to the frame and being configured to produce at least some motion of the loader arm in the fore-and-aft direction as the loader arm moves between the lowered and raised positions thereof (Fig. 2-3), the connecting arms having forward and rearward ends that pivot about forward pivot axes (K and L) that are fixed relative to the frame and about rearward pivot axes (J and M) that are fixed relative to the loader arm but are movable relative to the frame, respectively, and wherein the forward pivot axes of the connecting arms are positioned adjacent a front end of the frame (Col. 5-6 and Fig. 1-4).  
Claim 2. The loader of claim 1, wherein the forward pivot axis of the first connecting arm is located higher and further rearward relative to the frame than the forward pivot axis of the second connecting arm when the loader arm is in the lowered position (Fig. 4).  
Claim 3. The loader of claim 2, wherein the rearward pivot axis of the first connecting arm is located higher and further forward relative to the loader arm than the rearward pivot axis of the second connecting arm when the loader arm is in the lowered position (Fig. 4).  
Claim 4. The loader of claim 1, wherein the rearward pivot axis of the first connecting arm is located higher and further forward relative to the loader arm than the rearward pivot axis of the second connecting arm when the loader arm is in the lowered position (Fig. 4).  
Claim 5. The loader of claim 1, wherein the forward and rearward pivot axes of the connecting arms are positioned over the ground engaging traction drive system in the lowered position of the loader arm, remain over the ground engaging traction drive system as the loader arm moves between the lowered and raised positions thereof, and remain over the ground engaging traction drive system in the raised position of the loader arm (Fig. 1-3).  
	It is noted that the term “over” is interpreted as “in a higher position above someone or something, without touching them” (OneLook online dictionary).
Claim 6. The loader of claim 5, wherein the actuator has a first end that pivots about a first pivot axis (illustrated in Fig. 2-4) that is fixed relative to the frame and a second end that pivots about a second pivot axis (illustrated in Fig. 1-4) that is fixed relative to the loader but is movable relative to the frame, the actuator being extendable and collapsible so that the distance between the first and second pivot axes changes as the actuator lifts and lowers the loader arm, and wherein the first and second pivot axes of the actuator are also positioned over the ground engaging traction drive system in the lowered position of the loader arm, remain over the ground engaging traction drive system as the loader arm moves between the lowered and raised positions thereof, and remain over the ground engaging traction drive system in the raised position of the loader arm (Fig. 1-3).  
Claim 8. The loader of claim 1, wherein the first and second connecting arms are substantially parallel to one another over fore-and-aft lengths of the first and second connecting arms (Fig. 1-4).  
Claim 9. The loader of claim 1, wherein the loader arm, the actuator and the first and second connecting arms are provided in duplicate, laterally spaced sets, each set of loader arm, the actuator and the first and second connecting arms being located along opposite sides of the frame with the outdoor work operation tool being conjointly carried on front ends of the loader arms (Col. 5, Ln. 16-20).  
Claim 10. A compact utility loader, which comprises: (a) a frame (10) carrying a prime mover (implicitly disclosed); (b) a powered, ground engaging traction drive system (12 and 14) carried by the frame to self- propel the frame; (c) a control console (Col. 5, Ln. 37-41) at a rear end of the frame carrying controls that are manipulated to operate the loader; (d) a loader arm (18) having a front end that carries an outdoor work operation tool (16); (e) an actuator (46) for lifting and lowering the loader arm relative to the frame; and (f) a first pivotal connecting arm (26) and a second pivotal connecting arm (28) for supporting the loader arm for movement between a lowered position and a raised position, the connecting arms extending in a fore-and-aft direction relative to the frame and being configured to produce at least some motion of the loader arm in the fore-and-aft direction as the loader arm moves between the lowered and raised positions thereof, the first and second connecting arms being substantially parallel to one another over fore-and-aft lengths of the first and second connecting arms (Col. 5-6 and Fig. 1-4).  
	Andrews does not recite;
Claims 1 and 11. The control console is at a rear end of the frame.
Claim 5. The drive system includes an endless track having a lower ground engaging track run.  
Claim 7. The loader of claim 1, further including a rear foot platform carried on the rear end of the frame for permitting the controls to be accessible from behind by an operator who stands on the rear foot platform.  
	However, Azure discloses a compact utility loader comprising a frame (102) carrying a prime mover (104), a powered, ground engaging traction drive system (114) carried by the frame to self- propel the frame, a loader arm (110), and actuator (112), and a control console (126) carrying controls (128) (Col. 4-5 and Fig. 1-4), and further teaches;
Claims 1 and 11. The control console is at a rear end of the frame (Fig. 1).
Claim 5. The drive system includes an endless track (116) having a lower ground engaging track run (Col. 4, Ln. 52-60, and Fig. 1).  
Claim 7. The loader of claim 1, further including a rear foot platform (200) carried on the rear end of the frame for permitting the controls to be accessible from behind by an operator who stands on the rear foot platform (Col. 6, Ln. 6-11, and Fig. 3-4).  
Therefore, in view of Azure’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Andrews’ disclosure to place the control console at a rear end of the frame and to include a rear foot platform at the rear end of the frame to maximize operator’s weight as counter-balance to the vehicle’s bucket load, and to have modified Andrews’ ground engaging traction drive system to be an endless track to increase machine traction.

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of U.S. Patent No. 10,221,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
Claims 2-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of U.S. Patent No. 10,221,540 in view of Andrews. 
Claim 18 of U.S. Patent No. 10,221,540 anticipates all limitations of Claims 2-4 and 8 of the examined Application accept;
Claim 2. The loader of claim 1, wherein the forward pivot axis of the first connecting arm is located higher and further rearward relative to the frame than the forward pivot axis of the second connecting arm when the loader arm is in the lowered position.  
Claim 3. The loader of claim 2, wherein the rearward pivot axis of the first connecting arm is located higher and further forward relative to the loader arm than the rearward pivot axis of the second connecting arm when the loader arm is in the lowered position.  
Claim 4. The loader of claim 1, wherein the rearward pivot axis of the first connecting arm is located higher and further forward relative to the loader arm than the rearward pivot axis of the second connecting arm when the loader arm is in the lowered position.  
Claim 8. The loader of claim 1, wherein the first and second connecting arms are substantially parallel to one another over fore-and-aft lengths of the first and second connecting arms.  
	However, Andrews discloses a compact utility loader comprising a frame (10), a powered, ground engaging traction drive system (12 and 14), a loader arm (18) having a front end that carries an outdoor work operation tool (16), an actuator (46) for lifting and lowering the loader arm, and a first pivotal connecting arm (26) and a second pivotal connecting arm (28), the connecting arms having forward and rearward ends that pivot about forward pivot axes (K and L) that are fixed relative to the frame and about rearward pivot axes (J and M) that are fixed relative to the loader arm but are movable relative to the frame (Col. 5-6 and Fig. 1-4), and further teaches;
Claim 2. The loader of claim 1, wherein the forward pivot axis of the first connecting arm is located higher and further rearward relative to the frame than the forward pivot axis of the second connecting arm when the loader arm is in the lowered position (Fig. 4).  
Claim 3. The loader of claim 2, wherein the rearward pivot axis of the first connecting arm is located higher and further forward relative to the loader arm than the rearward pivot axis of the second connecting arm when the loader arm is in the lowered position (Fig. 4).  
Claim 4. The loader of claim 1, wherein the rearward pivot axis of the first connecting arm is located higher and further forward relative to the loader arm than the rearward pivot axis of the second connecting arm when the loader arm is in the lowered position (Fig. 4).  
Claim 8. The loader of claim 1, wherein the first and second connecting arms are substantially parallel to one another over fore-and-aft lengths of the first and second connecting arms (Fig. 1-4).
	Therefore, in view of Azure’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claim 18 of U.S. Patent No. 10,221,540 so that the first connecting arm is located higher and further rearward relative to the frame than the forward pivot axis of the second connecting arm when the loader arm is in the lowered position, the rearward pivot axis of the first connecting arm is located higher and further forward relative to the loader arm than the rearward pivot axis of the second connecting arm when the loader arm is in the lowered position, and for the first and second connecting arms are substantially parallel to one another so that the outdoor work operation tool path extends generally vertically initially and then extends forwardly through the entire range of upper motion of the outdoor work operation tool.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of U.S. Patent No. 10,221,540 in view of Azure. 
Claim 18 of U.S. Patent No. 10,221,540 anticipates all limitations of Claims 5-6 of the examined Application accept;
Claim 5. The drive system includes an endless track having a lower ground engaging track run.  
However, Azure discloses a compact utility loader comprising a frame (102) carrying a prime mover (104), a powered, ground engaging traction drive system (114) carried by the frame to self- propel the frame, a loader arm (110), and actuator (112), and a control console (126) carrying controls (128) (Col. 4-5 and Fig. 1-4), and further teaches;
Claim 5. The drive system includes an endless track (116) having a lower ground engaging track run (Col. 4, Ln. 52-60, and Fig. 1).  
	Therefore, in view of Azure’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the ground engaging traction drive system of the claimed invention of Claim 18 of U.S. Patent No. 10,221,540 to be an endless track to increase machine traction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652